In a proceeding sustaining a writ of habeas corpus, order of June 21, 1941, granted on reargument, modified on the law by striking out the whole of the fourth ordering paragraph, and so much of the fifth ordering paragraph as conditions the right of visitation upon payment for the support and maintenance of the wife and children. As so modified, the order is affirmed, without costs. In a habeas corpus proceeding the court was without power to make the provisions struck from the order. Appeals from the original order dated June 3, 1941, and from the order of July 17, 1941, denying the motion to resettle the order of June 21, 1941, dismissed, without costs. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.